Citation Nr: 9900843	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-20 295	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
postoperative residuals of right foot fracture with claw 
deformity and hallux calluses.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active service from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision which 
granted the veteran a postoperative temporary total rating 
for his service-connected right foot disorder for August and 
September 1995 but which returned him to the preexisting 
20 percent evaluation effective in October 1995.  That is, 
the veteran disagreed with the return to a 20 percent 
evaluation following his temporary total rating.  During the 
pendency of this appeal, in a July 1996 rating action, the RO 
granted the veteran an increased evaluation to 30 percent for 
his service-connected right foot disability effective from 
October 1995.  The veteran was so notified but he did not 
withdraw his appeal which was otherwise perfected.  

Also in the July 1996 rating action, the RO denied additional 
claims by the veteran for entitlement to service connection 
for disorders of the right hip and low back as secondary to 
his service-connected right foot disability.  The veteran was 
notified of this decision, did not file a notice of 
disagreement, and the time for effecting an appeal has 
lapsed.  However, in reviewing the evidence on file, the 
Board notes that the veteran's most recent June 1996 VA 
examination report specifically found that the veteran had 
right lower extremity atrophy, mainly at the calf, which 
caused problems with fatigue which seemed to be directly 
related to the veteran's service-connected right foot 
disorder.  This may raise the issue of entitlement to service 
connection for atrophy of the right lower extremity as 
secondary to the service connected right foot disability.  
This matter is not inextricably intertwined with the 
veteran's claim for an increased rating for his right foot 
disorder but is identified and referred to the RO for any 
appropriate action.  Additionally, the Board notes that, in 
his November 1995 notice of disagreement, the veteran 
requested vocational rehabilitation.  This is also referred 
to the RO for appropriate action.  The issue certified for 
appeal is otherwise ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The postoperative residuals of a right foot fracture with 
claw deformity and hallux calluses is clearly shown by the 
clinical evidence to collectively amount to a severe foot 
injury, but the degree of disability of this disorder does 
not meet or closely approximate the criteria for complete 
loss of use of that extremity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the postoperative residuals of a fractured right foot with 
claw deformity and hallux calluses have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.324, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.30, 4.40, 4.45, 4.63, 4.68, 
4.71 (plate II), 4.71a, Diagnostic Code 5167, Diagnostic 
Code 5271-5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  

Facts:  During service in 1975, the veteran sustained a 
fracture of the right talofibular bone at the right leg and 
ankle.  This was treated with an open reduction and internal 
fixation with a compression plate.  Postoperatively, he had 
cellulitis and later developed a claw deformity of the right 
big toe (hallux).  The claw deformity was also associated 
with callosities over the dorsum of the interphalangeal joint 
and extremely tight flexor hallucis longus.  In April 1978, 
he underwent follow-on surgery for the removal of the plate 
from the fibula and lysis of adhesions about the flexor 
hallucis longus, tibialis posterior and Achilles tendon 
posterior to the ankle joint.  After two weeks, the cast was 
removed and the veteran was comfortable walking without a 
plaster support.  The diagnosis from this surgery was post-
inflammatory adhesions, right flexor hallucis longus, 
tibialis posterior and heel cord.  

A December 1979 VA X-ray study was interpreted as showing an 
old united and consolidated fracture, lower right fibular 
shaft, well-united, in excellent position with no 
displacement or angulation, single horizontal screw at the 
fracture segment with two additional horizontal paths, 
representing the site of two additional previous screws, 
which apparently had been removed; no arthritic changes of 
the ankle.  A contemporaneous VA examination showed flexion 
contracture of the right big toe with deformed nail plate and 
ingrown toenail with plantar calluses.  Postoperative 
scarring was well healed and nontender.  Right ankle range of 
motion was limited.  

In 1988, the veteran was provided surgery by VA to fuse the 
joint of the right great toe by insertion of a screw.  This 
surgery was uneventful.  Later that year, the screw was 
surgically removed.  

In March 1989, the veteran was provided VA surgery for the 
placement of a hemi-implant of the right great toe and Keller 
bunionectomy.  

An April 1990 VA X-ray examination revealed degenerative 
changes involving the tibiotalar articulation.  Additionally, 
a prosthesis present in the right big toe induced ankylosis.  
There were absorbative changes at the head of the first 
metatarsal.  

In September 1992, the veteran was provided surgery by VA to 
remove a failed implant to the big toe.  Another Keller 
bunionectomy was also performed.  

In August 1995, the veteran had a plantar fibromatosis 
resection of the right foot.  The VA doctor noted that the 
right Achilles tendon was tight and that future surgery was 
contemplated for 1996.  He requested that the veteran be 
provided with light duty work including four hours standing 
and four hours sitting.  

In June 1996, the veteran was provided a VA orthopedic 
examination.  The past medical history including multiple 
surgical procedures for his right foot were discussed.  The 
veteran stated that he had problems with discomfort in the 
foot and an altered gait.  The foot felt better with a 
supportive shoe.  Physical examination of the right foot 
revealed good general contours.  The great toe was shortened.  
He had a well-healed 12-centimeter lateral incision that was 
nontender.  There was a 5-centimeter posteromedial incision 
parallel to the Achilles tendon which was nontender.  There 
was a well-healed 5-centimeter dorsal incision of the great 
toe.  There was stiffness of the great toe with dorsiflexion 
of the joint to 30 degrees with regard to the plane of the 
metatarsal or about 15 degrees with regard to the plane of 
the foot compared to 60 degrees on the left.  He had zero 
degrees of plantar flexion compared to the plane of the 
metatarsal or about 15 degrees of plantar flexion compared to 
30 degrees of the left foot.  There was no motion at all of 
the interphalangeal joint.  He had limited ankle motion with 
the ankle to be 5 degrees short of dorsiflexion compared to 
10 degrees of dorsiflexion of the left ankle.  There was 30 
degrees of plantar flexion on the right compared to 60 
degrees on the left.  The neurovascular status was intact and 
straight leg raising was negative.  The veteran seemed to 
ambulate satisfactorily.  X-rays of the right foot revealed 
arthrodesis of the interphalangeal joint.  There had been 
some remodeling of the first metatarsal head and flattening 
of the base.  The lesser toes appeared to be satisfactory.  
The impression from this examination was status-post ankle 
fracture, subsequent clawing of the toe, unresponsive to soft 
tissue repair requiring initial implant and arthrodesis.  
There were no localizing neurologic findings.  

In his November 1995 notice of disagreement, the veteran 
wrote that, following his August 1995 surgery for removal of 
a plantar fibromatosis, he returned to work in 1995 on a 
limited duty work status consisting of four hours standing 
and four hours sitting which was to continue until January 
1996.  He indicated that additional surgery on the Achilles 
tendon was anticipated.  In his substantive appeal of April 
1996, he wrote that his right foot interfered with his 
ability to perform his regular industrial activity as a 
postal letter carrier and that he was still on restricted 
light duty by orders of his doctor.  

Law and Regulation:  In determining an appropriate evaluation 
for disability, VA applies a schedule of percentage ratings 
of reduced earning capacity in civil occupations due to 
specific injuries or combination of injuries.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  A proper rating evaluation 
contemplates the complete history of the disability.  
38 C.F.R. § 4.1.  Any reasonable doubt regarding degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  If there is a question as to which of two evaluations 
should apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise the lower rating is assigned.  
38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part or all of the necessary bones, 
joints and muscles or associated structures, or to deformity, 
adhesions, defective innervation or other pathology or it may 
be due to pain supported by adequate pathology.  Weakness is 
as important as limitation of motion.  Inquiry must be 
directed to pain on movement, swelling, deformity or atrophy 
of disuse, instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45.  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot.  
38 C.F.R. § 4.63.  The combined ratings for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, Diagnostic 
Code 5165.  38 C.F.R. § 4.68.  

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.  The schedular 
evaluation for the loss of use of a foot is 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5167.  Limitation of 
motion of an ankle which is moderate warrants a 10 percent 
evaluation and which is marked warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Claw 
foot (pes cavus), acquired, including unilateral great toe 
dorsiflexion warrants no higher than a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5278.  Pursuant to 
Diagnostic Code 5284, a 30 percent evaluation is assigned for 
a foot injury which is productive of severe impairment.  
Diagnostic Code 5284 contains a note that with actual loss of 
use of the foot, rate at 40 percent.  Loss of use of a foot 
warrants a 40 percent evaluation under Diagnostic Code 5167.

The words "slight," "moderate," and "severe" are not defined 
in the schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of the disability in order to make an 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, (1994).  

Analysis:  A clear preponderance of the evidence on file is 
against an evaluation in excess of the presently assigned 
30 percent for the veteran's service-connected postoperative 
residuals of a fractured right foot with claw deformity and 
hallux calluses.  The veteran is at present in receipt of 
essentially the highest schedular evaluation available for 
severe injuries of a foot in accordance with Diagnostic 
Code 5284.  There is no higher evaluation for any of the 
schedular criteria for the diagnostic codes provided at 
38 C.F.R. § 4.71a for an individual foot (Diagnostic 
Codes 5276 through 5284).  The veteran clearly has loss of 
ranges of motion of his great toe and the right ankle but 
marked limitation of ankle motion only warrants a 20 percent 
evaluation.  The veteran is not shown to have right ankle 
ankylosis in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity sufficient to 
warrant a 40 percent evaluation in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

In accordance with the schedular criteria provided, the next 
higher 40 percent evaluation would require clinical evidence 
demonstrating that the veteran has actual loss of use of the 
foot.  The clinical evidence of the veteran's right foot, 
including his past multiple surgical procedures and their 
residuals, simply does not meet or even closely approximate a 
finding that his right foot has no effective function other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee.  38 C.F.R. 
§ 4.63.  The combined or individual rating for the veteran's 
disability of the foot may not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  Accordingly, an evaluation in 
excess of 30 percent for the veteran's right foot disability 
is not warranted.  

In its March 1998 statement, the representative requested 
that the veteran receive extraschedular consideration for his 
service-connected right foot disability because of 
interference with his ability to perform work.  This issue 
was first addressed by the RO in its April 1998 supplemental 
statement of the case.  

The assigned percentages set forth in the VA Schedule for 
Rating Disabilities contemplates impairment in a veteran's 
ability to work.  Where the disability presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or with 
frequent periods of hospitalization which would render 
impractical the application of the regular schedular 
standards extraschedular consideration is warranted.  
38 C.F.R. § 3.321(b)(1).

Review of the evidence on file shows that the veteran has 
indeed been hospitalized for surgeries for his right foot in 
1988, 1989, 1992 and 1995.  However, on each occasion, the RO 
appropriately granted the veteran temporary total 100 percent 
evaluations for convalescence in accordance with 38 C.F.R. 
§ 4.30.  The evidence on file shows that the veteran has 
successfully returned to his profession after each 
convalescent period expired.  While the veteran is most 
recently shown to have been placed on light duty work 
including four hours standing and four hours sitting, 
following his August 1995 surgery for removal of plantar 
fibromatosis, he has nonetheless remained gainfully employed 
and he has presented no evidence of an inability to perform 
his ordinary profession within the constraints of the light 
duty recommended by his VA doctor and apparently approved by 
his employer.  Aside from surgeries provided followed by 
appropriate temporary total ratings, there is no evidence 
that the veteran has lost or missed any amount of work due to 
his service-connected disability, either as a result of 
inability to perform or as a result of required medical 
treatment.  Accordingly, the Board concurs with the RO that 
the veteran's right foot disability does not constitute an 
exceptional case warranting an extraschedular evaluation in 
accordance with the provisions of 38 C.F.R. § 3.321.


ORDER

An evaluation in excess of 30 percent for the postoperative 
residuals of a fractured right foot with claw deformity and 
hallux calluses is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
